Exhibit 10.57
FIRST AMENDMENT
TO THE
PLUMAS BANK
SPLIT DOLLAR AGREEMENT
DATED SEPTEMBER 15, 2004
FOR
ROBERT T. HERR
THIS FIRST AMENDMENT is adopted this 17th day of December, 2008, by and between
PLUMAS BANK, a state-chartered commercial bank located in Quincy, California
(the “Employer”), and ROBERT T. HERR (the “Executive”).
The Employer and the Executive executed the Split Dollar Agreement on
September 15, 2004 (the “Agreement”).
The undersigned hereby amends the Agreement for the purpose of bringing the
Agreement into compliance with section 409A of the Internal Revenue Code. In
accordance with section III(D)(2) of IRS Notice 2007-34, such amendments shall
not be considered a material modification of the Agreement under Treasury
Regulations section 1.61-22(j). Therefore, the following changes shall be made:
Section 1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

1.2  
“Insurers” mean Lincoln National Life Insurance Company and Security Life of
Denver Insurance Company.

Section 1.4 of the Agreement shall be deleted in its entirety and replaced by
the following:

1.4  
“Policies” mean insurance policy JP5242577, issued by Lincoln National Life
Insurance Company, and policy U200002247, issued by Security Life of Denver
Insurance Company.

The following Section 1.8 shall be added to the Agreement immediately following
Section 1.7:

1.8  
“Discount Rate” means the rate used by the plan administrator for determining
the Accrual Balance. The initial Discount Rate is six percent (6%). However, the
plan administrator, in its discretion, may adjust the Discount Rate in order to
maintain the Discount Rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance, as recommended b the Employer’s independent
auditor engaged to audit the financial statements of the Employer. The Discount
Rate will be reviewed at least annually. Executive shall be notified of any such
change in the Discount Rate. Executive acknowledges that a change in the
Discount Rate may increase or decrease the Accrual Balance which may affect his
or her benefits hereunder.

 

 



--------------------------------------------------------------------------------



 



The following Article 9 shall be added to the Agreement following Section 8.8:
Article 9
Compliance with Code Section 409A

9.1  
Definition of Specified Employee. For purposes of this Article 9, the term
“Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

9.2  
Restriction on Timing of Distributions to Specified Employees. Notwithstanding
any provision of this Agreement to the contrary, if the Executive is considered
a Specified Employee, the provisions of this Section 9.2 shall govern any
distributions hereunder which would otherwise be made to the Executive due to a
Termination of Employment. Such distributions shall not be made during the first
six (6) months following Termination of Employment unless Executive dies prior
to the end of the six (6) month period. Rather, any distribution which would
otherwise be paid to the Executive during such period shall be accumulated and
paid to the Executive in a lump sum on the first day of the seventh month
following the Termination of Employment. All subsequent distributions shall be
paid in the manner otherwise specified herein.

9.3  
Timing of Payments. Any amounts paid to the Executive pursuant to Section 3.3
prior to Termination of Employment shall be paid within two and one-half (2 1/2)
months following the end of the prior year and shall be treated as short-term
deferrals under Code section 409A.

CHANG
RUTHENBERG
& LONG PC

 

- 2 -



--------------------------------------------------------------------------------



 



9.4  
Change in Form or Timing of Distributions. All changes in the form or timing of
the amounts paid to the Executive pursuant to Section 3.3 must be made by
written amendment to this Agreement and must comply with the restrictions on
changes to payments contained in Code section 409A and the regulations
promulgated thereunder.

9.5  
Compliance with Code Section 409A. This Agreement shall be interpreted and
administered consistent with Code section 409A.

IN WITNESS OF THE ABOVE, the Employer and the Executive hereby consent to this
First Amendment.

                      Executive:       PLUMAS BANK    
 
                    /s/ Robert T. Herr       By:   /s/ Daniel E. West          
           
Robert T. Herr
          Title:   Chairman of the Board    

CHANG
RUTHENBERG
& LONG PC

 

- 3 -